Order, Family Court, New York County (Ivy I. Cook, Ref.), entered on or about December 24, 2008, which denied petitioner’s application that he be provided with a copy of a forensic *674report to prepare for the custody trial, unanimously modified, on the facts, to permit petitioner to take notes of the report while he reviews it under court supervision, and otherwise affirmed, without costs.
Although the subject order is not appealable as of right (Family Ct Act § 1112), leave to appeal is hereby granted (see Matter of John A. v Bridget M., 36 AD3d 433 [2007]).
Family Court did not improvidently exercise its discretion in denying the pro se petitioner’s request for a copy of the forensic report, since he was permitted to review it in court. Thus, contrary to petitioner’s contention, he was not denied access to the information (see Family Ct Act § 166; Matter of Morrissey v Morrissey, 225 AD2d 779 [1996]).
However, petitioner should be permitted to take notes during the in court review because he is proceeding pro se and opposing counsel have unfettered access to the report. As this issue is likely to arise again, we note the better practice in most cases would be to give counsel and pro se litigants access to the forensic report under the same conditions. Concur—Saxe, J.P., Friedman, Nardelli, Moskowitz and Richter, JJ.